Citation Nr: 1450277	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-03 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for colon cancer, to include residual disablement.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The claims were dispatched to the Veterans Health Administration (VHA) for an expert medical opinion in April 2014.  All actions associated with the obtaining of such an opinion have been accomplished, and the claims are ripe for appellate review.  


FINDINGS OF FACT

1.  The evidence does not support a finding that diabetes mellitus, type II, had causal origins in active service, to include as a result of exposure to toxins in the water supply of Camp Lejeune, North Carolina; the probative evidence of record indicates that non-service factors, to include obesity and family history for the disease, are more likely responsible for the disability.  

2.  The evidence does not support a finding that colon cancer had causal origins in active service, to include as a result of exposure to toxins in the water supply of Camp Lejeune, North Carolina; the probative evidence of record indicates that non-service factors, to include obesity and family history for the disease, are more likely responsible for the disability.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for entitlement to service connection for colon cancer, to include residuals, have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claims for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.  

The Veteran is represented by the Veterans of Foreign Wars of the United States (VFW), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran was afforded comprehensive VA examinations to address the contended nexus between colon cancer, diabetes and toxin exposure in-service, and a very detailed opinion from the Veterans Health Administration (VHA) was also returned in this case.  The opinions, taken together, are adequate to resolve the issues on appeal.  Thus, there is no indication of any additional relevant evidence that has not been obtained.  There is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2014).




Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms. However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases" listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has been diagnosed with colon cancer (currently in remission) and diabetes.  Such disorders are listed as examples of a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does, potentially, apply.  Id.  (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  Further, should the disabilities become manifest to a compensable degree within the first post-service year, service connection would also be warranted.  See 38 C.F.R. §§ 3.307, 3.309.  In the current case, however, the record does not indicate, and the Veteran does not allege, either an onset of diabetes or colon cancer within the first post-service year or, indeed, until many years thereafter.  Further, the record does not indicate, and it is not alleged, that symptoms of these disorder have persisted since service separation. 

Analysis

The Veteran has been diagnosed with colon cancer and diabetes, and does not contend that he developed these conditions during his active military service.  Rather, he has posited the theory that his service at Camp Lejeune, North Carolina, in the Marines, involved exposure to contaminated drinking water.  Specifically, he has asserted that toxins found to have been present in the water supply during his service, inclusive of trichloroethylene (TCE), tetrachloroethylene, perchloroetheylene (PCE), vinyl chloride, and benzene, caused him to develop colon cancer and diabetes later in life.  

The Veteran's service personnel records do indicate that he served at Camp Lejeune during his time with the Marine Corps.  He has also submitted numerous internet articles, as well as documentation from the Marines, which indicate that the water supply was potentially contaminated with various toxins during the time of the Veteran's service.  Thus, with respect to the alleged toxins, there is no doubt of exposure as has been alleged.  The law does not provide for any form of presumptive service connection as due to Camp Lejeune service, however, and it will be necessary for a link to be established, on a direct basis, between current colon cancer and diabetes and that toxin exposure in order for service connection to be warranted.  

The Veteran has supplied the opinion of a private osteopathic physician.  In this doctor's note, dated in February 2012, it was opined that "it is my professional opinion that [the Veteran's] colon cancer [and] diabetes mellitus...may have originated with his exposure to toxic water at Camp Lejeune during the time he was stationed there."  There is no rationale associated with this opinion; however, it was indicated that the claims file had been reviewed by the physician.  

Conversely, the record contains two VA medical examination reports which are unsupportive of the Veteran's claims.  In November 2010, it was initially opined that the Veteran's contentions could not be resolved without resort to speculation; however, in a February 2011 addendum report, it was noted that a 2009 study conducted by the National Academy of Sciences (NAS) National Research Council (NRC) was against a finding that chemical compounds found in the Camp Lejeune water supply were associated with colon cancer and diabetes.  In May 2012, the Veteran was examined for a second time, and a similar reference was made to the NAS study in positing a negative opinion.  Both examinations were conducted by an advanced practice nurse (APN).  

The Veteran, in positing his disagreement with the initial adverse determination of his claims, submitted internet articles which, purportedly, served to show flaws in the reasoning behind the NAS report which formed the basis of the VA negative opinions of 2011 and 2012.  Given this, and given that the Veteran had supplied a positive, albeit non-rationalized, opinion from a physician to support his claims (and that the negative opinions came from nursing professionals), the Board noted in its initial review of the appeal that the record was in a state of evidentiary conflict and did not contain adequate medical opinions (from VA or private sources).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  It was ordered, in April 2014, that the Veteran's claims be dispatched to an expert in internal medicine with VHA to determine if it was at least as likely as not that current colon cancer (to include residual disablement), diagnosed in 2009, and diabetes, diagnosed in 2000, had causal origins with exposure to chemicals in the water supply of Camp Lejeune between 1968 and 1970.  

In June 2014, an extensive and thoroughly well-rationalized report from a VHA hospitalist (internist with focus on inpatient medical care) at the New Orleans, Louisiana VA Medical Center (VAMC) was returned.  This physician reviewed the claims file, to include the internet articles positing disagreement with the NAS study, and the Veteran's assertions, to include the specific contentions of his private osteopathic physician, were considered and discussed.  

With respect to the claimed diabetes, the VHA internist noted that the disorder has been presented since 2000.  It was explained that the Veteran was classified as obese and has eventually required insulin to control his condition after oral medications proved to be ineffective.  Colon cancer was described as having been diagnosed in 2009 when the Veteran was 59 years-old, and he was reported to currently be in remission.  

The VHA internist described the Veteran's diabetes as being a "complex metabolic/cardiovascular disease with a complex pathophysiology."  It was noted that "multiple environmental factors play into development of type II diabetes and insulin resistance including family history, obesity, diet (carbohydrate intake), physical inactivity, and metabolic syndrome."  With respect to the Veteran's contentions, it was explained that each of the alleged toxins were put into an electronic medical journal search, and there was no "significant literature that links development of type II diabetes with exposure to any of the chemicals listed" (i.e. the chemical compounds specifically alleged by the Veteran).  The internist did note that a diabetic online site had published a finding of an "association" between TCE and diabetes in laboratory animals; however, it was noted that "the conclusions suggested that TCE promotes autoimmune disease."  The VHA physician went on to explain that the causal relationship between autoimmune disease and diabetes was, specifically, in reference to type I diabetes (a condition which the Veteran does not experience).  It was expressed that autoimmune disease "is not associated" with type II diabetes as the Veteran experiences.  

As an alternative explanation for the onset of the Veteran's diabetes, the VHA doctor noted that there are multiple risk factors present to increase his risk of developing diabetes.  The Veteran had "a known family history and obesity."  In conclusion, it was noted that "based on [the internist's] review of the [Veteran's] medical history (and the fact that he had a family history and was obese), combined with the fact that [she] could find no evidence linking type II diabetes to exposure to [the chemicals asserted by the Veteran] (in contaminated drinking water or any documented industrial exposure documented in the literature)," it was "not likely (less than 50% probability) that the Veteran's type II diabetes had causal origins with exposure to contaminated water supplies at Camp Lejeune."  Five articles were cited as references, and with respect to the private medical opinion of 2012, it was affirmed that this physician cited no sources in coming to a conclusion (i.e. that it was not useful in addressing the specific contentions).  

With respect to the colon cancer, the internist explained that it is the "third most commonly diagnosed cancer in the United States."  She stated that greater than "90%" of cases occur in people over the age of 50 years-old, as the Veteran was when he was first diagnosed.  It was explained that "the exact pathophysiology of colorectal cancer is complex" and that "risk factors for the development of colorectal cancer include inflammatory bowel disease (Crohn's disease and ulcerative colitis), family history of colorectal cancer or high-risk polyps, genetic syndromes (familial adenomatous polyposis and hereditary-non-polyposis colorectal cancer), and lifestyle factors (lack of regular physical exercise, low fruit and vegetable intake, low-fiber and high-fat diet, overweight and obesity, alcohol consumptions, and tobacco abuse.)"  

The internist reviewed the NAS study as cited by previous VA examiners, and also noted the allegation of the Veteran that such findings were incomplete.  With respect to that allegation, it was reported that a PubMed search was conducted with all chemicals alleged by the Veteran, and no "significant literature that links development of colorectal cancer with exposure to any of the chemicals listed" was found.  It was expressed that "well over 50 papers" were reviewed in the internist's search, and that articles were not referenced in the positing of her opinion as she "could not find any data regarding the subject."
 
It was also noted that "a recent article release by Environmental Health specifically examiner the mortality among Marines and Navy personnel exposed to contaminated drinking water at Camp Lejeune."  While the study years were after the Veteran's service, it was explained that cancer incidences were compared between those who had served at Lejeune and those who had served at Camp Pendleton (where no water contamination occurred).  The hazard ratios of colorectal cancer (more so for rectal cancer) were noted to be "statistically significant." 

The VHA internist stated that hazard ratios were "difficult to interpret."  Indeed, while the Camp Lejeune population "did have an elevated incidence of colorectal cancer," such a fact "[did] not prove causality that the reason for the elevated colorectal cancer [reports] was secondary to toxic water exposure."  It was explained that there were "many confounding factors and [the hazard ratio] does not prove that tainted water provided the catalyst for development of colon cancer."  The internist specified that an extensive review of the literature was done in concert with the offering of her opinion, and there was no link found between the chemicals associated with Camp Lejeune's water supply and the later onset of colon cancer.  Rather, it was noted that the Veteran had an elevated body mass index (BMI), indicating obesity, as well as a family history for colon cancer.  The exposure to toxic water was noted to be for a two-year period 41 years prior to the diagnosis of colon cancer, and despite the one notation of an "elevated hazard ratio" as noted in the Environmental Health journal, the internist could not find "tangible evidence" linking colon cancer specifically to exposure to that water supply.  Accordingly, it was concluded that it was "not likely" that the Veteran's cancer had causal origins with his exposure to the contaminated water supply at Camp Lejeune.  The 2012 private opinion was noted to be unsupported by any data and to not contain referenced citations.  

The VHA opinion, with respect to the diabetes and colon cancer, is decidedly against the Veteran's contentions and it is, as noted, fully considerate of the positive medical evidence supported by the Veteran.  The Environmental Health article, being the only literature even potentially positive with respect to colon cancer, was submitted by the Veteran and its flaws were specifically discussed by the VHA internist.  Moreover, the internist noted the Veteran's alleged problems with the NAS study with respect to both claimed disorders, and made pains to find, or attempt to find, other literature source material to support her opinion.  It is well-rationalized and exceptionally thorough, and the positive 2012 medical opinion was fully considered (and found to be lacking literature support for its conclusions).  Given this, it is a highly probative piece of evidence in this case.  See Nieves-Rodriguez at 295.  

Given that the 2012 examiner's opinion was described as unsupported by medical rationale by the thorough VHA internist, and also given that the Veteran's alleged problems with the NAS study were addressed by the referencing of other published source material (or, with respect to the colon cancer, by noting that a search of 50 documents found no "tangible evidence" of a causal link between cancer and Camp Lejeune water supplies), there can be very little probative weight assigned to these findings and allegations.  The Veteran, as a layperson, is not competent to address matters as complex as the etiology of colon cancer and type II diabetes with respect to toxin exposure in water (the issue is not "simple" in nature, and is beyond what can be observed and perceived through the senses).  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As this is the case, the contentions, along with the equivocal and conclusory private medical opinion, are simply unhelpful in resolving the appeal.  

Simply, the evidence of record is against a finding that the Veteran's colon cancer and diabetes had causal origins in active service, to specifically include as a result of exposure to toxic drinking water at Camp Lejeune between 1968 and 1970.  The probative evidence of record notes alternative, nonservice-related factors for the causation of these conditions in the Veteran (e.g. obesity and family history of the disease), and the evidence supportive of the claim is either not competent or not supported by adequate rationale when weighed against the evidence against the contentions.  As this is the case, the claims for service connection must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for colon cancer, to include residual disablement, is denied.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


